Citation Nr: 1738013	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide and toxic chemical exposure. 

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD. 

6.  Entitlement to service connection for a right testicular disability.

7.  Entitlement to service connection for a left testicular disability. 

8.  Entitlement to service connection for a skin disorder, to include as due to herbicide and toxic chemical exposure.

9.  Entitlement to service connection for bruxism, to include as secondary to PTSD. 

10.  Entitlement to an initial rating in excess of 10 percent prior to December 22, 2011, and a rating in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine. 

11.  Entitlement to an initial rating in excess of 10 percent prior to August 14, 2012, and a rating in excess of 20 percent thereafter, for right lower extremity radiculopathy.  

12.  Entitlement to an initial rating in excess of 10 percent for a right knee degenerative joint disease.

13.  Entitlement to an initial rating in excess of 10 percent for sinusitis with headaches. 

14.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to August 14, 2012.

15.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009, June 2011, April 2012, June 2012, and April 2014 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2016 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.  The claims were remanded by the Board in August 2016

The claims for service connection for bilateral hearing loss and for an effective date prior to August 1, 2011, for the grant of service connection for right lower extremity radiculopathy were granted in the August 2016 Board decision and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board notes that grants have not yet been implemented by the Agency of Original Jurisdiction (AOJ).

The August 2016 Board decision also granted TDIU, effective August 14, 2012.  As such, the Board has limited issue on appeal and recharacterized the claim as reflected above.


REMAND

While further delay is regrettable, the Board finds development is required to comply with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2016, the Board remanded the claims of entitlement to service connection for hypertension, diabetes mellitus, asbestosis, an acquired psychiatric disorder, obstructive sleep apnea, right and left testicular disabilities, a skin disorder, and bruxism; claims for increased ratings for a lumbar spine disability, right lower extremity radiculopathy, right knee disability, and sinusitis; entitlement to a TDIU prior to August 14, 2012; and entitlement to service connection for a mental illness for the purposes of establishing eligibility for medical treatment.  The claims file was returned to the Board without any additional development completed as directed.  Accordingly, the claims must again be remanded.  Id.

Specifically, the August 2016 remand directed that the Veteran be provided notice regarding his claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment and that all outstanding VA treatment records be associated with the Veteran's claims file, to specifically include medical records from the Tuscaloosa VA Medical Center.  

The Board further directed additional development to obtain any psychiatric treatment records from the Veteran's active service and to corroborate the Veteran's reported in-service PTSD stressor.  The August 2016 remand noted a May 11, 2010, Defense Personnel Records Information Retrieval System (DPRIS) response directed the RO to request morning reports from the National Personnel Records Center (NPRC) to potentially corroborate the Veteran's stressor, but that the action was not accomplished; additional development, to include requesting morning reports for the Veteran's unit, must be completed.  

With regard to the Veteran's claims that a skin disorder and diabetes are related to exposure to herbicides and other toxic chemicals in service at Fort Polk, Fort Jackson, and in Germany, the Board requested development in compliance with VA's Adjudication Manual (M21-1) guidance pertaining to corroborating exposure to toxic herbicides.  See M21-1, Part IV, Subpart ii, 1.H.7.a (accessed August 14, 2017) (directing a case be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist when a case is not sent to the JSRRC to verify herbicide exposure).

Further, the Board found a new VA examination for the Veteran's claim of entitlement to service connection for a skin disorder was warranted because the June 2012 examination lacked a conclusive diagnosis and the examiner's negative opinion was based on an inaccurate factual premise that the Veteran's in-service skin symptoms were limited to a single incident.  

An additional VA medical opinion for the claim for service connection for an acquired psychiatric disorder was ordered because an August 2012 VA examination and medical opinion found the Veteran's depressive disorder was related to his PTSD and multiple chronic medical conditions, but did not specify whether any of the chronic medical conditions were service-connected conditions.  

Initial VA examinations and medical opinions were ordered for the Veteran's claims for right and left testicular condition, diabetes, hypertension, obstructive sleep apnea, and asbestosis due to evidence of a current disability and indications that the disabilities may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's claims for increased ratings were remanded for additional VA examinations due to May 2016 testimony that the disabilities worsened since the last general medical examination in August 2012.  

Finally, the Veteran's claims for service connection for bruxism and for a TDIU prior to August 14, 2012, were remanded as the outcomes of the other appeals may impact the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Specifically, the Veteran asserts bruxism is related to nonservice-connected acquired psychiatric disorder and the schedular requirements for a TDIU are not met for the period prior to August 14, 2012.  As such, decisions on the claims for service connection for bruxism and for a TDIU prior to August 14, 2012, would be premature.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since October 2015, as well as all outstanding treatment records from the Tuscaloosa VA Medical Center, including the Veteran's Agent Orange examination report. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disabilities on appeal, to specifically include any updated records from Dr. K.L., Dr. K.W., Dr. T.H., and Dr. J.Z.  After securing the necessary releases, the AOJ should request any relevant records and associate them with the claims file.  If any records are not available, the claims file should be annotated as such and the Veteran and his representative so notified.

3.  Request any in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, he should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran and his representative should be notified.  

4.  Send the Veteran a VCAA letter concerning his claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.

5.  Refer the case to the JSRRC coordinator in compliance with the evidentiary development procedures noted in M21-1 Part IV, Subpart ii, 1.H.7.a.  Specifically, a formal finding must be made if sufficient information required to verify herbicide exposure does not exist.

6.  Contact the NPRC and any other appropriate records repository to request a review of morning reports and any other available documentation relevant to determining whether the Veteran's reported in-service stressor can be verified (fellow trainee, N.B., prematurely pulled a grenade pin and was dismissed from training).  Specifically, attempts should be made to determine if N.B. served with the Veteran in basic training, and if so, whether N.B. completed basic training. 

7.  After completing any records development, the claims file should then be sent to an examiner to address his claim for service connection for a skin disorder.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary, to include a skin biopsy, should be conducted if the Veteran consents, and all clinical findings should be reported in detail.  If the examiner determines that a skin biopsy is not necessary to render a conclusive diagnosis, then the examiner should explain why.  

Following review of the claims file and examination of the Veteran, the examiner should provide identify each skin diagnosis present during the period of the claim.  The examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed skin disorder arose in service or is causally related to service.

A complete rationale for all opinions expressed should be provided.  The examiner should address the Veteran's contentions regarding his in-service exposure to toxic chemicals while stationed at Fort Polk, Fort Jackson, and in Germany. 

8.  After completing any records development, the claims file should then be sent to the August 2012 examiner, or an appropriate substitute if unavailable, to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After reviewing the evidence of record, the examiner should provide opinions as to:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder arose in service or is causally related to service.

In so opining, the examiner should address the March 28, 1974 service treatment record indicating that the Veteran was evaluated for a situational problem. 

b) If the Veteran's depressive disorder is not related to service, is it at least as likely as not (50 percent probability or more) 

a. caused by service-connected disabilities, either alone or in combination, or

b. permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) as a result of his service-connected disabilities, either alone or in combination.

A complete rationale for all opinions expressed should be provided.

9.  After completing any records development, the claims file should then be sent to an examiner to determine the nature and etiology of any right or left testicular disability present during the period of the claim and whether such is related to his service.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should identify each right and/or left testicular disability present during the period of the claim.  For each right and/or left testicular disability, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it arose in service or is causally related to service.  

A complete rationale for all opinions expressed should be provided.  The examiner is directed to discuss an August 1975 service treatment record noting testicular pain and assessment of muscle strain.

10.  After completing any records development, the claims file should then be sent to an examiner to determine whether hypertension is related to the Veteran's active service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension arose within one year of service or is causally related to service.

The examiner should address the February 1976 service treatment record indicating that the Veteran was treated for elevated blood pressure, dizziness and a headache, as well as Dr. T.H.'s conflicting January 24, 2006, and June 29, 2009, statements regarding the Veteran's initial treatment for hypertension.

A complete rationale for all opinions expressed should be provided.

11.  After completing any records development, the claims file should then be sent to an examiner to determine whether diabetes mellitus is related to the Veteran's active service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus arose within one year of service or is causally related to service.

In rendering the above requested opinion, the examiner should address the June 1976 and July 1976 service treatment records noting frequent urination, as well as the Veteran's contentions regarding his exposure to toxic chemicals while stationed at Fort Polk, Fort Jackson, and in Germany. 

A complete rationale for all opinions expressed should be provided.

12.  After completing any records development, the claims file should then be sent to an examiner to determine whether obstructive sleep apnea is related to the Veteran's active service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose in service or is causally related to service.

A complete rationale for all opinions expressed should be provided.

13.  After completing any records development, the claims file should then be sent to an examiner to determine the nature and etiology of the Veteran's claimed asbestosis.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose in service or is causally related to service.   

The rationale for all opinions expressed should also be provided.  The examiner should address the November 2001 letter from Dr. D. G. and the September 2015 letter from K. W.

14.  After completing any records development, the claims file should then be sent to an examiner to determine the current severity of his service-connected lumbar spine disability and any associated neurological symptoms, including radiculopathy of the bilateral lower extremities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All pertinent symptomatology and findings must be reported in detail.  

Range of motion testing should be undertaken for the lumbar spine, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joints.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

15.  After completing any records development, the claims file should then be sent to an examiner to determine the current severity of his service-connected right knee disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All pertinent symptomatology and findings must be reported in detail.  

Range of motion testing should be undertaken for the right knee, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joints.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

16.  After completing any records development, the claims file should then be sent to an examiner to determine the current severity of his sinusitis.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  


17.  If the schedular requirements for TDIU are not met for any period on appeal, refer the claim to the Director of Compensation for consideration of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b).

18.  After completing the requested actions, the AOJ should consider whether any additional development is warranted based on the above.  For example, if service connection is awarded for any condition, this may have an effect on other claims for service connection on a secondary basis or on the issue of entitlement to a TDIU.  Appropriate development should be undertaken.  

19.  Then, after completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.






	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




